COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 JIMMY LEE SWEED,
                                                §
                       Appellant,                              No. 08-16-00107-CV
                                                §
 v.                                                                 Appeal from
                                                §
 JAY L. NYE, JAIME ESPARZA,                                     243rd District Court
 DISTRICT ATTORNEY OF EL PASO                   §
 COUNTY, TEXAS, EL PASO COUNTY                               of El Paso County, Texas
 DISTRICT ATTORNEY’S OFFICE,                    §
 THE STATE OF TEXAS, AND                                         (TC # 2005-5667)
 THE ATTORNEY GENERAL OFICE OF                  §
 THE STATE OF TEXAS,
                                                §
                       Appellees.
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order that because Appellant is indigent, no order regarding costs

is made. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.